 Case 4:20-cv-00165-ALM Document 56 Filed 08/13/21 Page 1 of 3 PageID #: 856




     IN THE U.S. DISTRICT COURT FOR THE EASTERN DISTRICT OF TEXAS,
                            SHERMAN DIVISION

MARK HAMMERVOLD                               §
                                              §
       Plaintiff                              §
                                              §       No. 4:20-CV-00165-ALM
       v.                                     §
                                              §
DIAMONDS DIRECT USA OF                        §
DALLAS, LLC;                                  §
                                              §
DAVID BLANK;                                  §
                                              §
DIAMOND CONSORTIUM, INC.                      §
d/b/a THE DIAMOND DOCTOR; and                 §
                                              §
JEWELERS MUTUAL INSURANCE                     §
COMPANY                                       §

     PARTIES’ JOINT REQUEST FOR ENTRY OF BRIEFING SCHEDULE ON
 DEFENDANTS’ MOTIONS TO DISMISS AND PLAINTIFF’S UNOPPOSED MOTION
     FOR LEAVE TO FILE RESPONSE EXCEEDING PAGE NUMBER LIMIT

       Pursuant to Fed. R. Civ. P. 6(b)(1) and Local Rule CV-7(e), the Parties jointly request this

Court enter the following briefing schedule for the remaining briefing yet to be filed on

Defendants’ Renewed and Supplemental 12(b)(6) Motions to Dismiss:

       1. Plaintiff’s Response(s) to the Defendants’ Renewed and Supplemental 12(b)(6)

            Motions to Dismiss will be due August 31, 2021;

       2. Defendants’ Replies will be due September 15, 2021.

The Parties have conferred and agreed upon this briefing schedule. The Parties ask this Court to

enter this briefing schedule to allow both sides a fair and complete opportunity to brief the pending

motions, given Counsel for both sides’ other professional responsibilities and scheduling conflicts.




                                                  1
 Case 4:20-cv-00165-ALM Document 56 Filed 08/13/21 Page 2 of 3 PageID #: 857




        Pursuant to Local Rule CV-7(a)(1), the Plaintiff, Mark Hammervold, requests leave of

court to file a single response to the Defendants’ two motions to dismiss containing up to thirty-

five (35) pages. Defendants do NOT oppose this request. As ground for this request, Plaintiff states

as follows:

        The Defendants have filed two similar motions to dismiss. Under the existing rule, the

Plaintiff is permitted to file separate responses to each, up to a page limit of 30 pages each. Plaintiff

respectfully submits that it would be simpler for this Court, and the Parties, if the Plaintiff filed a

single response brief, but in order to do this, the Plaintiff needs five additional pages to cover all

of the arguments from the Defendants’ two motions to dismiss.




                                                   2
    Case 4:20-cv-00165-ALM Document 56 Filed 08/13/21 Page 3 of 3 PageID #: 858




                                                       RESPECTFULLY SUBMITTED,

                                                       s/Mark Hammervold1
                                                       Mark Hammervold, IL #6320744
                                                       155 S. Lawndale Ave.
                                                       Elmhurst, IL 60126
                                                       (T) 405.509.0372
                                                       (F) 615.928.2264
                                                       mark@hammervoldlaw.com

                                                       Carrie Johnson Phaneuf2
                                                       Katherine Elrich
                                                       Cobb Martinez Woodward PLLC
                                                       1700 Pacific Ave.
                                                       Dallas, Texas 75201
                                                       Counsel for Defendants
                                                       David Blank and Diamond Doctor

                                                       Tommy Horan
                                                       Shawn Phelan
                                                       Thompson Coe
                                                       700 N. Pearl St., 25th Fl
                                                       Dallas, TX 75201
                                                       Counsel for Defendant Jewelers Mutual

                                   CERTIFICTAE OF CONFERENCE
         Prior to filing this motion, the Plaintiff conferred with Counsel for the Defendants regard

a request for an extension of time and regarding the request to file a single reply up to 35 pages.

Counsel conferred and agreed on a briefing schedule, and jointly move for that relief. Defendants

do not oppose Plaintiff’s request for leave to file a single reply up to 35 pages.

                                       CERTIFICATE OF SERVICE
         The undersigned hereby certifies that on August 13, 2021, a true and correct copy of the

foregoing filing was served upon all counsel of record via the Court’s ECF system.

                                                                     /s/ Mark Hammervold


1
  Mark Hammervold is admitted to practice in this district, but is representing himself pro se in this case.
2
  Defendants join this motion as to the request for the briefing schedule, and do not oppose as to the request for leave
to file a reply up to 35 pages.

                                                           3
